3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An original filing was received from Applicant on 14 September 2020.  Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not suggest nor disclose an adjustable planing blade assembly for a hydrofoil, comprising: … a convex ridge disposed on the first surface of the planing blade which generally extends in a front to rear direction; …, the central support member comprising a concavely curved receiver formed such that when the at least first planing blade is placed in position with the convex ridge contacting the concavely curved receiver, the at least first planing blade may be tilted … at least one fastener for securing the planing blade to the central support member to maintain the desired position.  
The prior art of Geslinger (US 20150225040 A1) discloses a planing blade assembly for a hydrofoil, comprising: … a fasteners disposed on the first surface of the planing blade which generally extends in a front to rear direction; …, the central support member comprising receiver for the fasteners, but does not suggest nor disclose wherein the at least first planing blade may be tilted.
Hendricks (7144285 B1) discloses wherein the angle of attack of a foil may be adjusted by flaps or tilting the central support member, but does not suggest nor disclose the central support member comprising a concavely curved receiver formed such that when the at least first planing blade is placed in position with the convex ridge contacting the concavely curved receiver.  Hendricks (7144285 B1) discloses wherein the effective angle of attack of a foil may be adjusted by flaps or tilting the central support member, but does not suggest nor disclose the central support member comprising a concavely .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        30 September 2021